Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8, 16, and 24 were canceled.
Claims 1-7, 9-15, and 17-23 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 April 2021 has been entered.

Response to Arguments
Applicant's arguments with respect to rejection of claims 1-7, 9-15, and 17-23 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's Amendment.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15, and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “gesture response model” introduced in claims 1, 9, and 17 is not disclosed in the original claims or the specification. Rather a gesture prediction model is disclosed in the specification which differs from a gesture response model as response is a different behavior than prediction.
Claims 2-7, 10-15, and 18-23 are rejected under 35 U.S.C. 112(a) due to their dependency on independent claims 1, 9, or 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5, 7, 9-13, 15, 17-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 10424204 B1) in view of Taylor et al. (US 20180251219 A1; hereinafter known as Taylor), Pindeus et al. (US 20190176820 A1; herein after known as Pindeus), and Notheis et al. (US 20200005056 A1; hereinafter known as Notheis).
Han, Taylor, Pindeus, and Notheis were cited in previous Office Action.

Regarding claim 1, Han teaches A system for gesture resolution with an autonomous vehicle, comprising: 
at least one processor (Fig.6, processors 610); 
and memory (Fig.6, memory 620) including instructions that, when executed by the at least one processor, cause the at least one processor to: 
detect, using input received from a camera (col.3 line 30-32, different types of sensors being visible light camera devices, infrared camera devices, etc.), a moving object in an environment exterior to the autonomous vehicle; (col.3, line 39-42, “…detect a possible collision event 140.  IN response to detecting a possible collision event with a moving object…”) 
determine the moving object presents a safety risk with the autonomous vehicle; (Column 3 Line 66 - Column 4 Line 1, “If a moving object crosses the threshold as determined by the distance measures, then a possible collision event may be detected.” Where a possible collision event is a safety risk.). 
	Han also teaches user input received from a graphical user interface located within the autonomous vehicle, the graphical user interface providing a user input option for a passenger to override automated behavior. (col. 5 line 47-56, “As noted above, vehicle 200 can include one or more sets of interfaces 230. One or more interfaces 230 can include one or more user interface devices, also disablement of stationary collision avoidance 212.”)
However, Han does not teach in response to determining the safety risk with the moving object, detect a gesture performed by the moving object; determine, using a gesture response model, a response to the gesture, wherein training the gesture response model comprises inputs of gesture data and 
Taylor et al. teaches
detect a gesture performed by the moving object; (Para [0012], “The control circuit being configured to: detect, with the image sensor, a gesture…” where motion of the object occurs due to the act of gesturing) 
determine,  (Para [0039], “The image then passes through the gesture/ command interpreter 503 to determine the intended command of the signaler.” Where a command is a response to the gesture in the context of Taylor’s disclosure); and 
the graphical user interface providing a user input option for a user (Para [0040], “In some embodiments, the UAV controller 510 may comprise a user interface device configured to allow a UAV pilot to control the UAV 500 from a remote location.  The remote system and/or the UAV pilot may use the image feed of the camera 501 to cause the flight control system 505 of the UAV 500 to respond to gestures of the signaler 520.”), to override an interpretation of a gesture or override an intended action of the vehicle; (Para [0049] “In some embodiments, the system may be configured to allow a remote pilot of a UAV to view detected gestures and provide flight control system updates in response to those gestures. In some embodiments, a system described herein may be configured to confirm whether the flight control system should act on the interpreted gestures. A UAV may be configured to autonomously respond to gesture commands with action command while allowing manual override of the action command.”); and
 execute a command for the autonomous vehicle based on the determined response to the gesture. (abstract “determine a flight command based on the corresponding marshaling signal, and execute the flight command with the flight control system of the UAV.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the teachings of Taylor et al. because showing object/human intent to an autonomous system via gesturing does not require the object/human to possess additional hardware which reduces cost and complexity of the autonomous system (Taylor et al. Para [0015], “The gesture control scheme can also avoid requiring the UAV to have a compatible software controller and/or a compatible transceiver to be controlled by the ground facility via wireless data signals. In some embodiments, using gesture controls may allow the ground crew member to keep their eyes on the UAV and the flight condition around the UAV while issuing flight commands. In some embodiments, the gesture controls may serve as a backup control method in case a data connection cannot be established between a UAV and a ground controller”.)

Furthermore it would have also been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han to incorporate the 

Although Han in view of Taylor teaches detect a gesture performed by the moving object, the combination of Han and Taylor does not explicitly disclose in response to determining the safety risk with the moving object, .

However, Pindeus teaches in response to determining the safety risk with the moving object, detect a gesture performed by the moving object (para [0046] “Processor 202 of intent determination service 330 then aggregates 1106 the respective keypoints for each respective image into a pose of the human (e.g., by executing keypoint aggregation module 331, as described above with respect to FIG. 3). If there are multiple humans in the image, then the keypoints for each human (or each human who's intent may influence operation of vehicle 110 as discussed above) are aggregated and a pose is determined for each.” Where an example presented of a human’s intent that may influence the operation of the vehicle was a human turning towards the road. A human turning towards the road in possible preparation to cross presents a safety risk. A pose is determined as a result of this safety risk3 where pose reads on gesture.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Taylor to incorporate the teachings of Pindeus to in response to determining the safety risk with the moving object, detect a gesture 

However Han in view of Taylor and Pindeus does not teach determine, using a gesture response model, 

Notheis teaches determine, using a gesture response model, a response to the gesture, wherein training the gesture response model comprises inputs of gesture data and user input received from a (para [0008-0009] “The training evaluation device according to the present disclosure for a vehicle has a first input interface for recording a sign given by a road user, and a second input interface for obtaining a driver control command corresponding to the sign, wherein the training evaluation device is configured to propagate an artificial neural network with the recording of the sign and the driver control command, in order to obtain a vehicle control command in the propagation of the artificial neural network, and to adjust weighting factors such that the vehicle control command matches the driver control command, in order to teach a meaning of the sign through machine learning…. after the training phase, the behavior is learned, and the evaluation device can be used as a working evaluation device, in order to respond appropriately to new information.” Where an ;

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Taylor and Pindeus to incorporate the teachings of Notheis to train a gesture response model because it allows the vehicle to react more appropriately to other road users  (Notheis para [0017] “If the training evaluation device then detects a similar situation, the training evaluation device then calculates and outputs a corresponding vehicle control command on its own. Based on the driver control command, the training evaluation device learns to react appropriately to the indication to continue given by the pedestrian.”).


Regarding claim 2, Han in view of Taylor, Pindeus, and Notheis teaches the system of claim 1. Han further teaches , further comprising instructions to determine the moving object presents a risk of collision, including instructions to:
calculate a risk assessment value; (Column 4, Line 2-5, “In some embodiments, other sensor data may be captured to determine possible trajectories for moving objects, including confidence or risk values indicating the likelihood that the object will be on a trajectory that ends in a collision with stationary vehicle 110.”) And 
determine the risk assessment value exceeds a predetermined threshold. (Column 4 line 6-8, “Object filtering may be implemented, in some embodiments, which filters out tracking or monitoring of objects in environment 100 under a certain type, size or speed.” Where “under a certain” reads on exceeds a predetermined threshold and properties of the object are used in risk assessment).

Regarding claim 3, Han in view of Taylor, Pindeus, and Notheis teaches the system of claim 2. Han further teaches , wherein to calculate the risk assessment value, further comprising instructions to: 
calculate vectors of motion for the moving object; (Column 4 line 2-5, “…sensor data may be captured to determine possible trajectories for moving objects, including confidence or risk values indicating the likelihood that the object will be on a trajectory that ends in a collision…”) 
calculate vectors of motion for the autonomous vehicle (Column 5 line 14-17, “Internal sensors may monitor the state of vehicle, including inertial measurement sensors, like an accelerometer, odometer, and angular rate sensors ( e.g., gyroscopes), some combination thereof, or the like.”); and 
determine, based on the vectors of motion for the moving object and vectors of motion for the autonomous vehicle, a probability of collision between the autonomous vehicle and the moving object. (Column 4, Line 3-5 “risk values indicating the likelihood that the object will be on a trajectory that ends in a collision with stationary vehicle”).

Regarding claim 4, Han in view of Taylor, Pindeus, and Notheis teaches the system of claim 2. Han further teaches , wherein the risk assessment value is based on the distance between the moving object and the autonomous vehicle.  (Column 10 Lines 29-34, “In some embodiments, possible collision events may be detected by implementing a dynamically determined boundary, threshold, or other limitation based on the distance and velocity between moving objects and the stationary vehicle.”)

Regarding claim 5, Han in view of Taylor, Pindeus, and Notheis teaches the system of claim 2. Han further teaches, wherein the risk assessment value is based on identifying the type of moving object. (Column 4 line 6-8, “Object filtering may be implemented, in some embodiments, which filters type, size or speed.” i.e. objects that present no substantial risk are filtered out, with one of the filtering criteria being type).

Regarding claim 7, Han in view of Taylor, Pindeus, and Notheis teaches the system of claim 1. Taylor et al. further teaches receive an override indication for the interpretation of the gesture from the interface element of the graphical user interface; ([Para 0049] “In some embodiments, the system may be configured to allow a remote pilot of a UAV to view detected gestures and provide flight control system updates in response to those gestures. In some embodiments, a system described herein may be configured to confirm whether the flight control system should act on the interpreted gestures.”) receive input describing a new interpretation of the gesture; (Para [0049] “A UAV may be configured to autonomously respond to gesture commands with action command while allowing manual override of the action command.”).
Notheis further teaches receive input describing a new interpretation of the gesture; and store the gesture and the new interpretation of the gesture. (para [0008] “The training evaluation device according to the present disclosure for a vehicle has a first input interface for recording a sign given by a road user, and a second input interface for obtaining a driver control command corresponding to the sign, wherein the training evaluation device is configured to propagate an artificial neural network with the recording of the sign and the driver control command” where sign reads on gesture and driver input corresponding to the sign reads on new interpretation of the gesture. Both the driver input and gesture are stored when propagating an artificial neural network. Storing the gesture and the new interpretation of the gesture is not explicitly mentioned in the applicant’s specification, but rather using the gesture and the new interpretation of the gesture for training is mentioned. Thus the method of “storing” the gesture and the new interpretation of the gesture in Notheis et al. closely matches the applicant’s 

As per claim 9, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

As per claim 10, it recites a method having limitations similar to those of claim 2 and therefore is rejected on the same basis.

As per claim 11, it recites a method having limitations similar to those of claim 3 and therefore is rejected on the same basis.

As per claim 12, it recites a method having limitations similar to those of claim 4 and therefore is rejected on the same basis.

As per claim 13, it recites a method having limitations similar to those of claim 5 and therefore is rejected on the same basis.

As per claim 15, it recites a method having limitations similar to those of claim 7 and therefore is rejected on the same basis.

As per claim 17, it recites a non-transitory computer readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.

At least one non-transitory computer readable medium including instructions for gesture resolution with an autonomous vehicle that when executed by at least one processor, cause the at least one processor to (Column 12 “System memory 620 may be configured to store program instructions, data, etc. accessible by processor 610. In various embodiments, system memory 620 may be implemented using any suitable memory technology, such as static random access memory (SRAM), synchronous dynamic RAM (SDRAM), nonvolatile/Flash-type memory, or any other type of memory.” Where these forms of memory are non-transitory computer readable medium that are store instructions executed by a processor)

As per claim 18, it recites a non-transitory computer readable medium having limitations similar to those of claim 2 and therefore is rejected on the same basis.

As per claim 19, it recites a non-transitory computer readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis.

As per claim 20, it recites a non-transitory computer readable medium having limitations similar to those of claim 4 and therefore is rejected on the same basis.

As per claim 21, it recites a non-transitory computer readable medium having limitations similar to those of claim 5 and therefore is rejected on the same basis.

As per claim 23, it recites a non-transitory computer readable medium having limitations similar to those of claim 7 and therefore is rejected on the same basis.

Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 10424204 B1) in view of Taylor et al. (US 20180251219 A1; hereinafter known as Taylor), Pindeus et al. (US 20190176820 A1; herein after known as Pindeus), and Notheis et al. (US 20200005056 A1; hereinafter known as Notheis) and Louey et al. (US 20180101179 A1; hereinafter known as Louey).

Louey et al. was cited in previous Office Action.

Regarding Claim 6, Han in view of Taylor, Pindeus, and Notheis teaches the system of claim 1. However, Han in view of Taylor, Pindeus, and Notheis do not teach wherein the user input received via the graphical user interface causes the autonomous vehicle to stop current movements.


Louey et al. teaches wherein the user input received via the graphical user interface causes the autonomous vehicle to stop current movements. (Para [0050], “Finally, interface display 110 can include a manual override or emergency stop functionality that will allow a rider upon personal mobility vehicle 102 to disable autonomous guidance from navigation system…”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Han in view of Taylor, Pindeus, and Notheis to incorporate the teachings of Louey et al. because allowing user input to stop the vehicle improves safety (Louey et al. Para [0050] “Finally, interface display 110 can include a manual override or emergency stop functionality that will allow a rider upon personal mobility vehicle 102 to disable autonomous guidance from navigation system 103 where a potentially dangerous situation is encountered, or where it is determined that navigation system 103 is malfunctioning. In such an event, interface display 110 and/or 

As per claim 14, it recites a method having limitations similar to those of claim 6 and therefore is rejected on the same basis.

As per claim 22, it recites a non-transitory computer readable medium having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dooley et al. teaches allowing a user to confirm deny a systems interpretation of a gesture and also present possible responses for the user to select if there is low confidence in recognizing the gesture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        


/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668